11th Court of Appeals
Eastland, Texas
Opinion
 
In re Alex Qualls
            No. 11-04-00064-CR – Original Mandamus Proceeding
 
            Alex Qualls has filed in this court a pro se motion for writ of mandamus.  Qualls requests that
this court mandamus the 336th Judicial District Court in Grayson County, Texas, to respond to his
post-felony conviction writ of habeas corpus.
            This court lacks jurisdiction to entertain Qualls’s motion.  TEX. GOV’T CODE ANN. §
22.221 (Vernon Supp. 2004) provides that this court may issue a writ of mandamus to enforce its
jurisdiction and may issue a writ of mandamus according to law against a district court in one of the 
28 counties listed in TEX. GOV’T CODE ANN. § 22.201(l) (Vernon Supp. 2004).  Only the Court
of Criminal Appeals has jurisdiction to consider post-felony conviction writs of habeas corpus. 
TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon Supp. 2004).  Moreover, Grayson County is not
one of the counties in the 11th Court of Appeals’s judicial district.  Qualls’s concerns should be
addressed to both the Court of Criminal Appeals and the trial court.
            The motion is denied.
 
                                                                                                PER CURIAM
 
March 4, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.